Exhibit 10.9

Imperial Holdings, Inc.

701 Park of Commerce Blvd., Suite 201

Boca Raton, FL 33487

February 9, 2012

Michael Altschuler

 

 

 

Retention Award

Dear Michael:

You have been selected to receive a retention award for each of 2012 and 2013,
which provides you with a minimum guaranteed bonus for each such calendar year.
Your selection confirms the important contribution that you are making at
Imperial Holdings, Inc. and its subsidiaries (the “Company”).

1. Annual Bonus/Retention Award. You shall be entitled to receive a minimum
guaranteed Bonus in respect of each of 2012 and 2013 of not less than $106,000
(each year individually, a “Bonus”). Subject to the terms of this letter, any
Bonus that becomes payable pursuant to this Section 1 shall be paid to you no
later than March 15 of the calendar year immediately following the calendar year
in respect of which the Bonus was earned. Except as expressly provided in
Sections 2 or 3, you will only be eligible to receive a Bonus if you are
actively employed by the Company on December 31 of the calendar year to which
such Bonus relates.

2. Termination of Employment.

(a) Death, Disability or Without Cause. If, during 2012 or 2013, your employment
with the Company is terminated due to your death, or by the Company due to your
Disability or without Cause (as each such term is defined in the Severance
Agreement between you and the Company, dated as of January 31, 2012 (the
“Severance Agreement”)), the Company shall pay to you:

(i) to the extent not previously paid, (A) if such termination occurs in 2013,
any earned and unpaid Bonus in respect of 2012 or (B) if such termination occurs
in 2014, any earned and unpaid Bonus in respect of 2013, which shall be paid on
the tenth day after the Date of Termination (defined in the Severance Agreement)
(or, if such day is not a business day, the next business day after such day);
plus

(ii) as liquidated damages in respect of claims based on provisions of this
letter and provided that you execute and deliver (and do not revoke) the general
release attached to the Severance Agreement as Exhibit A (the “Release”) in
accordance with the Severance Agreement, the Bonus in respect of the calendar
year that includes the Date of Termination, which shall be paid on the first
payroll date on which payments are made under the Severance Agreement.

(b) For Any Other Reason. If your employment is terminated for any reason other
than those specified in Section 2(a) during 2012 or 2013, the Company shall pay
you, to the extent not previously paid, (A) if such termination occurs in 2013,
any earned and unpaid Bonus in respect of 2012 or (B) if such termination occurs
in 2014, any earned and unpaid Bonus in respect of 2013, which shall be paid on
the tenth day after the Date of Termination (or, if such day is not a business
day, the next business day after such day).

3. Termination of this Letter. Subject to Section 2, this letter shall be
effective as of the date hereof and shall automatically expire following payment
of your Bonus in respect of 2013, unless sooner terminated by the Board of
Directors of the Company (the “Board”); provided, that if such termination
occurs before payment of your Bonus in respect of 2013 and:

(a) if this letter is terminated by the Board before December 31, 2012, the
Bonus in respect of 2012 shall become immediately due and payable and shall be
paid on the next payroll date immediately following the termination of the
letter, and the Bonus in respect of the 2013 fiscal year shall not be payable;



--------------------------------------------------------------------------------

(b) if this letter is terminated by the Board solely in respect of 2013 prior to
January 1, 2013, the Bonus in respect of 2012 shall be payable on the date
bonuses in respect of 2012 are to be paid to employees of the Company generally,
subject to your continued employment by the Company through December 31, 2012,
and the Bonus in respect of 2013 shall not be payable; and

(c) if this letter is terminated by the Board between January 1, 2013 and
December 31, 2013, the Bonus in respect of 2013 shall become immediately due and
payable and shall be paid on the next payroll date immediately following the
termination of the letter, and, to the extent not previously paid, any earned
and unpaid Bonus in respect of 2012 shall be payable on the date bonuses in
respect of 2012 are to be paid to employees of the Company generally, subject to
your continued employment by the Company though December 31, 2012.

4. Change in Control. Notwithstanding anything to the contrary contained in
Section 3, if a Change in Control (defined in the Severance Agreement) occurs
during the term of the letter or prior to the payment of any Bonus earned, the
letter may not be modified without your consent.

5. Entire Agreement. This letter constitutes the entire agreement between the
Company and you with respect to the subject matter hereof, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by the Company and you with respect thereto. All prior correspondence and
proposals (including, but not limited to, summaries of proposed terms) and all
prior letters, promises, representations, understandings, arrangements and
agreements relating to such subject matter (including, but not limited to, those
made to or with you by any other person) are merged herein and superseded
hereby.

6. Confidentiality of Letter. The parties to this letter agree not to disclose
its terms to any Person, other than their attorneys, accountants, financial
advisors or, in your case, members of your immediate family or, in the Company’s
case, for any reasonable purpose that is reasonably related to its business
operations; provided, however, that this Section 6 shall not be construed to
prohibit any disclosure required by law or regulation, or in any proceeding to
enforce the terms and conditions of this letter.

7. General Provisions.

(a) Binding Effect; Assignment. This letter shall be binding on and inure to the
benefit of the Company and its respective successors and permitted assigns. This
letter shall also be binding on and inure to the benefit of you and your heirs,
executors, administrators and legal representatives. This letter shall not be
assignable by any party hereto without the prior written consent of the other
parties hereto, except as provided pursuant to this Section 7(a). The Company
may effect such an assignment without your prior written approval upon the
transfer of all or substantially all of its business and/or assets (by whatever
means).

(b) Governing Law; Waiver of Jury Trial.

(i) Governing Law; Consent to Jurisdiction. This letter shall be governed in all
respects, including as to interpretation, substantive effect and enforceability,
by the internal laws of the State of Florida, without regard to conflicts of
laws provisions thereof that would require application to the laws of another
jurisdiction other than those that mandatorily apply. Each party hereby
irrevocably submits to the jurisdiction of the courts of the State of Florida
and the federal courts of the United States of America located in Florida solely
in respect of the interpretation and enforcement of the provisions of this
letter and in respect of the transactions contemplated hereby.

(ii) Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this letter is likely to involve complicated
and difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this letter, or the breach, termination or validity of this letter, or the
transactions contemplated by this letter.

(c) Taxes. All amounts payable and benefits provided hereunder shall be subject
to any and all applicable taxes, as required by applicable federal, state, local
and foreign laws and regulations.



--------------------------------------------------------------------------------

(d) Amendments; Waiver. No provision of this letter may be modified, waived or
discharged unless such modification, waiver or discharge is approved by a Person
authorized by the Company and is agreed to in writing by you. No waiver by any
party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this letter to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No waiver of any
provision of this letter shall be implied from any course of dealing between or
among the parties hereto or from any failure by any party hereto to assert its
rights hereunder on any occasion or series of occasions.

(e) Severability. In the event that any one or more of the provisions of this
letter shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(f) Notices. Any notice given pursuant to this letter shall be in writing and
delivered personally, sent by reputable, overnight courier service (charges
prepaid), sent by registered or certified mail, return receipt requested and
postage prepaid, or by facsimile, and addressed to (i) if to the Company:
Imperial Holdings, Inc., 701 Park of Commerce Blvd., Suite 301, Boca Raton, FL
33487, Attn: Michael Altschuler, with a copy (which shall not constitute notice)
to Morrison Cohen LLP, 909 Third Avenue, New York, NY 10022, Attn: Alan M.
Levine, Esq.; and (ii) if to you, at your last known address set forth on the
books and records of the Company. Any party to this letter may designate a new
address by notice to that effect given to the other party hereto. Such notice
shall be deemed to have been given and shall be effective: at the time delivered
by hand, if personally delivered; one business day after being sent, if sent by
reputable, overnight courier service; on the third business day after mailing,
if sent by registered or certified mail; and at the time when confirmation of
successful transmission is received by the sending facsimile machine, if sent by
facsimile.

(g) Survival. The Company and you hereby agree that the provisions of this
letter that are intended to survive the expiration of this letter shall survive
the expiration of this letter in accordance with their terms.

(h) Section 409A. The parties intend that any amounts payable hereunder shall
either comply with or be exempt from section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) (including under Treasury Regulation §§
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exceptions under subparagraph (iii) and subparagraph (v)(D)) and
other applicable provisions of Treasury Regulation §§ 1.409A-1 through A-6). For
purposes of Section 409A, each payment that may be made under this letter shall
be deemed to be a separate payment. With respect to amounts under the letter
that are “deferred compensation” subject to Section 409A (i) any provisions of
this letter that provide for payment that is triggered by your employment
termination (or substantially similar phrase) shall be deemed to provide for
payment that is triggered only by your “separation from service” within the
meaning of Treasury Regulation Section §1.409A-1(h), and (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your separation from service (with such status
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the date of such separation from service or in the absence of such rules
established by the Company, under the default rules for identifying specified
employees under Treasury Regulation Section 1.409A-1(i)), then any payment
triggered by such separation from service shall not be made until the date which
is the earlier of (A) the expiration of the six (6)-month period measured from
the date of such separation from service and (B) the date of your death, to the
extent required under Section 409A; upon the expiration of the foregoing delay
period, all payments delayed pursuant to this clause (ii) shall be paid to you
in a lump sum and any remaining payments due under this letter shall be paid in
accordance with the normal payment dates specified for them in this letter. The
Company makes no representation to you regarding the tax treatment of any
payment under this letter, and you are solely responsible for all taxes due with
respect to any payment under this letter.

(i) Counterparts. This letter may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. The parties hereto agree to accept a signed facsimile copy
or portable document format of this letter as a fully binding original.

(j) Headings. The section and other headings contained in this letter are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.



--------------------------------------------------------------------------------

Please acknowledge your receipt of this letter, and your understanding of the
terms and conditions hereof, by signing below and returning an executed copy of
this letter to Antony Mitchell, Chairman and Chief Executive Officer of the
Company.

 

Sincerely, IMPERIAL HOLDINGS INC. By:     Name:   Title:  

 

Acknowledged and agreed as of the first date

written above:

   Name: Michael Altschuler